Name: Commission Regulation (EEC) No 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: animal product;  marketing;  foodstuff;  trade policy;  prices;  food technology
 Date Published: nan

 Avis juridique important|31977R2182Commission Regulation (EEC) No 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 1687/76 Official Journal L 251 , 01/10/1977 P. 0060 - 0063 Finnish special edition: Chapter 3 Volume 9 P. 0071 Greek special edition: Chapter 03 Volume 19 P. 0098 Swedish special edition: Chapter 3 Volume 9 P. 0071 Spanish special edition: Chapter 03 Volume 13 P. 0058 Portuguese special edition Chapter 03 Volume 13 P. 0058 COMMISSION REGULATION (EEC) No 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 1687/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 98/69 of 16 January 1969 laying down general rules for the disposal of frozen beef and veal by intervention agencies (3), as amended by Regulation (EEC) No 429/77(4), provides that such meat may be sold for special use ; whereas detailed rules should be laid down for the disposal of such meat to the Community processing industry; Whereas Commission Regulation (EEC) No 597/77 of 18 March 1977 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing (5), as amended by Regulation (EEC) No 1384/77(6), specifies the products into which such meat may be processed ; whereas, to facilitate the control of such processing, provision should be made for the products sold under the present Regulation to be processed into those specified in Regulation (EEC) No 597/77, or into products falling within Common Customs Tariff subheading 02.06 C I a) 2; Whereas, furthermore, Regulation (EEC) No 597/77 makes provision for more favourable arrangements for meat which is to be manufactured into preserves, in order to improve the competitive position of such preserves on the market ; whereas it should be provided that meat disposed of under this Regulation should be put on sale at prices differing according to end use; Whereas sales under this Regulation at prices fixed in advance should be governed by the provisions of Commission Regulation (EEC) No 216/69 of 4 February 1969 laying down detailed rules for the disposal of frozen beef purchased by the intervention agencies (7), subject to certain special exceptions on account of the particular use to which these products are to be put; Whereas it should be laid down that, in addition to the security provided for in Article 4 of Regulation (EEC) No 216/69, a security is to be provided as guarantee of the use to which products sold under this Regulation are put ; whereas this security should be varied according to the use to which the meat is to be put; Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 (8), as last amended by Regulation (EEC) No 1723/77 (9), laid down detailed rules for verification of use or destination of intervention products ; whereas certain of these rules should be applied to sales effected under this Regulation; Whereas Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (10) provides that, in the case of transactions carried out pursuant to the common agricultural policy, the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, should be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out; Whereas under Article 6 of the abovementioned Regulation the time when a transaction is carried out is considered as being the date on which occurs the (1)OJ No L 148, 28.6.1968, p. 24. (2)OJ No L 61, 5.3.1977, p. 1. (3)OJ No L 14, 21.1.1969, p. 2. (4)OJ No L 61, 5.3.1977, p. 18. (5)OJ No L 76, 24.3.1977, p. 1. (6)OJ No L 157, 28.6.1977, p. 16. (7)OJ No L 28, 5.2.1969, p. 10. (8)OJ No L 190, 14.7.1976, p. 1. (9)OJ No L 189, 29.7.1977, p. 39. (10)OJ No L 188, 1.8.1968, p. 1. event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, in which the amount involved in the transaction becomes due and payable; Whereas the date of the event on which the security and the selling price for the product become due and payable is that on which the contract of sale is concluded; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Meat sold under this Regulation shall be used for manufacture within the Community of, at the purchaser's choice, either (a) preserved food as defined in Article 1 (5) of Regulation (EEC) No 597/77, or (b) other products as defined in Article 1 (6) of the same Regulation, or products falling within Common Customs Tariff subheading 02.06 C I a) 2. 2. In the case of frozen meat processed into products as specified in paragraph 1 (a), proof of processing shall not be accepted unless the quantity of preserved food manufactured from such meat is at least equivalent to the quantity purchased. The coefficients used to determine the quantity of boned frozen meat contained in a certain quantity of preserved meat shall be as set out in the Annex hereto. 3. For the purposes of this Regulation, 100 kilograms of unboned meat shall be deemed to be the equivalent of 77 kilograms of boned meat. However, in the case of forequarters, 100 kilograms of unboned forequarters shall be deemed to be the equivalent of 70 kilograms of boned meat. Article 2 Different sale prices may be fixed for meat sold under this Regulation depending on whether the meat is intended for the manufacture of preserved foods as specified in subparagraph (a) of Article 1 (1) or for the manufacture of other products as specified in subparagraph (b) thereof. Article 3 1. Purchase applications or offers must include a written declaration by the purchaser that the meat is intended either for the manufacture of products as specified in Article 1 (1) (a) or for the manufacture of products as specified in Article 1 (1) (b), and must specify the Member State or States where manufacture is to take place. 2. Before the contract of sale is concluded, the purchaser must give a written undertaking to the competent authority of the Member State where the processing is to take place that within 30 days of the date of conclusion of the contract he will specify the establishment or establishments where the purchased meat is to be processed. 3. Where Article 13 (3) of Regulation (EEC) No 1687/76 is applied, the intervention agency holding the products shall without delay inform the competent authority of the Member State where processing is to take place of the date of conclusion of the contract of sale. Article 4 1. Before the contract of sale is concluded, a security calculated to guarantee that the products will be processed shall be lodged with the competent authority of the Member State where processing is to take place. It shall be in the national currency of that Member State. The amount of security may be varied according to the product put on sale and its end use. 2. Where Article 13 (3) of Regulation (EEC) No 1687/76 is applied, contracts of sale may not be concluded until the intervention agency holding the products has received the certificate referred to in that paragraph. Article 5 1. The processing of meat purchased under this Regulation must be carried out within four months of the date of conclusion of the contract of sale. 2. The proof provided for in Article 12 of Regulation (EEC) No 1687/76 must be provided within five months of the date of conclusion of the contract of sale. 3. Release of the security provided for in Article 4 (1) shall be subject to production of the proof referred to in paragraph 2, and to compliance with the other conditions laid down in this Regulation. 4. The security provided for in Article 4 (1) shall be released forthwith if the purchase application is refused, in proportion to the quantities for which no contract of sale has been concluded. Article 6 1. By way of derogation from Article 5 (1) of Regulation (EEC) No 216/69, the price shall be paid as and when the goods are removed from store, in proportion to the quantities removed and not later than the day preceding each removal. 2. The price shall be paid in the national currency of the Member State in which the intervention agency holding the products is located. 3. By way of derogation from Article 2 (2) of Regulation (EEC) No 216/69, the minimum sale quantity shall be 10 tonnes. Article 7 Where, by reason of force majeure, the purchaser is unable to comply with the time limit set for taking delivery, the intervention agency shall take such action as it considers necessary having regard to the circumstances invoked. The intervention agency shall notify the Commission of each case of force majeure and of the measures taken in respect thereof. Article 8 The date of the event within the meaning of Article 6 of Regulation (EEC) 1134/68, in which the security referred to in Article 4 (1) and the selling price become due and payable, shall be regarded as that on which the contract of sale is concluded. Article 9 Paragraph 17 below and the relevant footnote (8) shall be inserted after paragraph 16 in the Annex to Regulation (EEC) No 1687/76 under the heading "II products intended for another use or purpose than those listed under I": "17. Commission Regulation (EEC) No 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community, and amending Regulation (EEC) No 1687/76 (8). (a) Meat intended for the manufacture of preserved food: - Section 104: "Meat intended for the manufacture of preserved food. System (a). (Regulation (EEC) No 2182/77)". "KÃ ¸d bestemt til fremstilling af konserves. Ordning (a). (Forordning (EÃF) nr. 2182/77)". "Fleisch zur Herstellung von Konserven bestimmt. Regelung (a). (Verordnung (EWG) Nr. 2182/77)". "Viandes destinÃ ©es Ã la fabrication de conserves. RÃ ©gime (a). (RÃ ¨glement (CEE) n º 2182/77)". "Carni destinate alle fabbricazione di conserve. Regime (a). (Regolamento (CEE) n. 2182/77)". "Vlees bestemd voor de vervaardiging van conserve. Regeling (a). (Verordening (EEG) nr. 2182/77)". - Section 106: Date of conclusion of the contract of sale. (b) Meat intended for the manufacture of other products: - Section 104: "Meat intended for processing. System (b). (Regulation (EEC) No 2182/77)". "KÃ ¸d bestemt til forarbejdning. Ordning (b). (Forordning (EÃF) nr. 2182/77)". "Zur Verarbeitung bestimmtes Fleisch. Regelung (b). (Verordnung (EWG) Nr. 2182/77)". "Viandes destinÃ ©es Ã la transformation. RÃ ©gime (b). (RÃ ¨glement (CEE) n º 2182/77)". "Carni destinate alle trasformazione. Regime (b). (Regolamento (CEE) n. 2182/77)". "Vlees bestemd voor verwerking. Regeling (b). (Verordening (EEG) nr. 2182/77)". - Section 106: Date of conclusion of the contract of sale. (8)OJ No L 251, 1.10.1977, p. 60." Article 10 This Regulation shall enter into force on 10 October 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1977. For the Commission Finn GUNDELACH Vice-President ANNEX >PIC FILE= "T0011247">